Reversed and Remanded and Majority and Dissenting Opinions filed April 2,
2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00900-CV

                     LISSA WHYTE DOUGLAS, Appellant

                                         V.

                 MARIA DEL CARMEN AGUILAR, Appellee

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-36005

                    DISSENTING OPINION

      This case is remarkably similar to Ginn v. Pierce, No. 14-17-00742-CV,
2019 WL 4511328 (Tex. App.—Houston [14th Dist.] Sept. 19, 2019, no pet.).
There, we reversed the trial court’s denial of plaintiff’s motion for directed verdict
(as to liability) where defendant admitted fault.        Here, defendant admitted
responsibility and there was no evidence adduced at trial that plaintiff was
contributorily negligent.
      Finding nothing to reverse and concluding the majority erroneously finds
otherwise while ignoring our precedent, I believe the trial court’s ruling should be
affirmed.




                                      /s/       Meagan Hassan
                                                Justice


Panel consists of Justices Zimmerer, Spain, and Hassan (Zimmerer, J., majority).




                                            2